Case 18-51587          Doc 65       Filed 06/08/21         Entered 06/08/21 14:01:10            Page 1 of 19




                                    UNITED STATES BANRUPTCY COURT
                                       DISTRICT OF CONNECTICUT
                                         BRIDGEPORT DIVISION

 In re:                                                :           Chapter 7
                                                       :
 ERICA GARBATINI,                                      :           Bankruptcy Case No. 18-51587 (JAM)
                                                       :
          Debtor.                                      :

                          RICHARD M. COAN, TRUSTEE’S
                        OBJECTION TO MOTION FOR RELIEF
                    FROM, OR TO VACATE OR VOID, CHAPTER 7
              TRUSTEE’S SALE OF LITIGATION CLAIMS BACK TO DEBTOR

          Richard M. Coan, Trustee of the Bankruptcy Estate of Erica Garbatini (the “Trustee”), by

 and through his attorneys, Coan, Lewendon, Gulliver & Miltenberger, LLC, hereby objects to the

 motion of Alex Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC, and

 Prison Planet TV, LLC (collectively, “Jones”), and state as follows:

                                                    INTRODUCTION

          Alex Jones is engaged in abusive litigation tactics and is obstructing the administration of

 the Erica Garbatini (“Garbatini”) bankruptcy case. In the Superior Court of the State of

 Connecticut, Alex Jones is accused of creating and propagating “loathsome, false narratives

 about the Sandy Hook shooting and its victims,” and promoting a “deeply painful, and

 defamatory lie in the face of a mountain of evidence to the contrary. . .” 1 In state court, Jones

 has been sanctioned for discovery abuse, harassment of counsel, and being disruptive of court

 proceedings. 2




 1
          See Complaint, Erica Lafferty, et al. v. Alex Jones, et al., UWY-CV18-6046436-S, at ¶ 7 and 8
 2
          See Exhibit A, Transcript of Decision of Judge Bellis.

                                                           1
Case 18-51587        Doc 65     Filed 06/08/21     Entered 06/08/21 14:01:10         Page 2 of 19




          Jones is on record in the Superior Court stating that he is seeking no money from

 Garbatini. In his Memorandum in Support of Special Motion to Dismiss Plaintiff’s Complaint,

 Jones wrote as follows:

                 Defendants, however, waive any fees over and above the sum of
                 $1. They have no desire to collect money for the parents of Sandy
                 Hook victims. Nevertheless, the First Amendment implications of
                 this case are so significant that they felt that they must invoke the
                 Anti-SLAPP law.

 Erica Lafferty, et al. v. Alex Jones, et al., UWY-CV18-6046436-S, Docket No. 114, November

 21, 2018, at p. 2, n.1.

          Jones’ behavior in this federal court is no different. He constructs conspiracy theories

 from whole cloth to suppose wrong-doing where none exists. He imagines holding claims

 against the Garbatini bankruptcy case when he has none. He trumpets due process in an effort to

 convert the orderly administration of this 100 cent on the dollar bankruptcy case into a circus.

 See generally Motion for Relief From, or to Vacate or Void, Chapter 7 Trustee’s Sale of

 Litigation Claims Back to the Debtor, and Memorandum of Law in Support Thereof, ECF No. 36

 (the “Rule 60 Motion”).

          Alex Jones has no standing in this bankruptcy case. Alex Jones has no claim against the

 bankruptcy estate. Alex Jones has no genuine interest in promoting the interests of creditors or

 the Debtor. Alex Jones is merely attempting to abuse this Court for his own advantage in state

 court.




                                                   2
Case 18-51587      Doc 65    Filed 06/08/21     Entered 06/08/21 14:01:10         Page 3 of 19




                                   STATEMENT OF THE FACTS

        A. Chronology.

        The events relevant to the Rule 60 Motion are set forth in the following chronology:

  May 23, 2018          Superior Court writ, summons, and complaint in Lafferty v. Jones served on
                        Jones.
  June 26, 2018         Lafferty v. Jones returned to the Superior Court for the Judicial District of
                        Fairfield at Bridgeport and given docket number UWY-CV18-6046436-S.
  November 21, 2018     Jones files his "Special Motion to Dismiss" in Lafferty v. Jones.
  December 5, 2018      Debtor files voluntary petition commencing In re Erica Garbatini a/k/a Lafferty.
                        [ECF No. 1]
  December 30, 2018     Debtor uploads information to Trustee disclosing Lafferty v. Jones.
  January 2, 2019       First Meeting of Creditors held and closed.
  January 8, 2019       Amex appears in bankruptcy court through counsel [ECF No. 9]
  January 11, 2019      Trustee's Report of Assets filed and claim bar date set. [ECF No. 10 and 11]
  January 21, 2019      Debtor files amended schedules A, B, and C. [ECF No. 13]
  March 1, 2019         Waterbury CT Teachers FCU appears through counsel [ECF No. 14]
  March 6, 2019         Debtor receives her discharge. [ECF No. 15]
  April 11, 2019        Proof of Claim Bar Date
  May 11, 2019          Trustee’s deadline to file proofs of claim.
  June 18, 2019         Superior Court (Bellis, J.) strikes Jones' Special Motion to Dismiss as a
                        discovery sanction, for harassment of counsel, and for disruption of court
                        proceedings. See Exhibit A, Transcript of Hearing.
  November 22, 2019     Trustee’s application to retain Koskoff Koskoff & Bieder (“KKB”) as special
                        litigation counsel [ECF No. 17]
  December 18, 2019     Order permitting retention of KKB [ECF No. 25]
  July 23, 2020         Connecticut Supreme Court affirms the sanction of striking the Special Motion
                        to Dismiss. See Lafferty, et al. v. Jones, et al., 336 Conn. 332 (2020)
  February 11, 2021     Trustee files his proposed Notice of Sale of causes of action in Lafferty v. Jones.
                        [ECF No. 27]
  March 8, 2021         Trustee’s Notice of Sale Objection/Better Offer Deadline
  March 10, 2021        Trustee’s delivery of Bill of Sale in Escrow pending receipt of sale proceeds.
  March 11, 2021        Debtor signs release in favor of defendants Wolfgang Halbig and Midas
                        Resources, Inc. in Lafferty v. Jones.
  March 19, 2021        Wolfgang Halbig delivers settlement payment to KKB to resolve claims of the
                        sixteen plaintiffs in Lafferty v. Jones, including the claims of the Debtor.
  April 1, 2021         Midas Resources, Inc. delivers settlement payment to KKB to resolve claims of
                        the sixteen plaintiffs in Lafferty v. Jones, including the claims of the Debtor.
  April 6, 2021         The sixteen plaintiffs in Lafferty v. Jones file a Withdrawal of Action Against
                        Particular Defendants, Wolfgang Halbig and Midas Resources, Inc..
  April 16, 2021        KKB sends sale price to Trustee
  April 17, 2021        Trustee receives settlement check

                                                 3
Case 18-51587          Doc 65       Filed 06/08/21        Entered 06/08/21 14:01:10    Page 4 of 19




     April 19, 2021           Trustee’s receipt of sale proceeds per confirmation of sale filed with bankruptcy
                              court [ECF No. 35].
     May 10, 2021             Jones files the Rule 60 Motion.


           B. Financial Status of the Bankruptcy Estate.

           Currently, the assets and liabilities of the bankruptcy estate are as follows:

                              Description                          Asset          Liabilities
              Cash – Proceeds of Causes of Action 3                $36,980.24
              Trustee Fee (estimated)                                                  $4,448.58
              Discover Bank                                                            $8,778.76
              TD Bank, N.A.                                                            $3,962.95
              Synchrony Bank, N.A.                                                     $1,222.35
              PYOD, LLC                                                                     982.10
              Capital One, N.A.                                                         $506.19
              Waterbury Hospital                                                        $250.00
              American Express National Bank                                            9653.73
              Quantum 3/Comenity Bank                                                  $1,413.27
              Quantum 3/Bluestem and SCUSA                                              $769.85
              PYOD, LLC                                                                     437.97
              Citibank, N.A.                                                           $2,428.30
              TOTAL                                                $36,980.24         $34,854.05



           The Waterbury CT Federal Credit Union appeared through counsel on March 1, 2019,

 but the creditor did not file a proof of claim.

           C. Trustee’s Position on Sale of Claims to Alex Jones.

           The Trustee considers this bankruptcy case to be a 100 cent on the dollar case. The

 Trustee has no intention of selling Garbatini’s claims against Jones to Jones without Garbatini’s



 3
           The estate has been charged $19.76 in bank fees.
                                                          4
Case 18-51587       Doc 65      Filed 06/08/21    Entered 06/08/21 14:01:10           Page 5 of 19




 consent. Garbatini has paid sufficient funds to pay all claim-filing creditors in full and any

 remaining sale proceeds after the payment of interest would be a surplus in the bankruptcy estate

 payable to Garbatini. See 11 U.S.C. § 726(a)(6). Under the current status of the case, if

 Garbatini were to pay more, the Trustee would simply return the money to her.

        D. The Alleged Claims of Alex Jones.

        In his Rule 60 Motion, Jones alleges that he is a creditor of the Garbatini bankruptcy

 estate. The facts show otherwise.

            1. Jones “claim” pursuant to Conn. Gen. Stat.52-196a.

        Conn. Gen. Stat., § 52-196a is Connecticut’s “anti-SLAPP” statute. It permits the filing

 of a “Special Motion to Dismiss” and provides for sanctions against plaintiffs in the event that a

 defendant’s Special Motion to Dismiss is granted. Conn. Gen. Stat., § 52-196a provides, in

 pertinent part, as follows:

                     (b) In any civil action in which a party files a complaint,
                counterclaim or cross claim against an opposing party that is based
                on the opposing party's exercise of its right of free speech, right to
                petition the government, or right of association under the
                Constitution of the United States or the Constitution of the state in
                connection with a matter of public concern, such opposing party
                may file a special motion to dismiss the complaint, counterclaim or
                cross claim.

                                                     . . .
                      (f) (1) If the court grants a special motion to dismiss under
                this section, the court shall award the moving party costs and
                reasonable attorney's fees, including such costs and fees incurred
                in connection with the filing of the special motion to dismiss.

 Conn. Gen. Stat., § 52-196a.

        Jones has no claim against the bankruptcy estate (or any other party) on the basis that a

 court granted or might grant his Special Motion to Dismiss. Jones’ Special Motion to Dismiss

 was stricken by the Superior Court because of Jones’ discovery failures and abusive litigation

                                                  5
Case 18-51587          Doc 65        Filed 06/08/21         Entered 06/08/21 14:01:10                Page 6 of 19




 tactics. The Superior Court found that Jones engaged in conduct to “harass[] or intimidate[]”

 opposing counsel by accusing them of planting child pornography, and calling opposing counsel

 “a bitch, a sweet little cupcake, a sack of filth.” Transcript of Proceedings, June 18, 2019, at p.

 7. As a result, the Superior Court struck Jones Special Motion to Dismiss –

                   So for all these reasons, the Court is denying the Alex Jones
                   defendants the opportunity to pursue their special motions to
                   dismiss and will award attorney's fees upon further hearing and the
                   filing of affidavits regarding attorney's fees. I would note that the
                   attorney's fees will be related only to the conduct relating to the
                   child pornography issue and not for the discovery failures.

 Transcript of Proceedings, June 18, 2019, at p. 7. The Supreme Court of Connecticut affirmed

 the decision of the Superior Court. Lafferty v. Jones, 336 Conn. 332, 382 (2020). In sum, Jones

 has no claim against any party on the basis of his Special Motion to Dismiss, but the Lafferty

 plaintiffs do have claims against him. 4 Jones assertions that he has claims against the bankruptcy

 estate based on his Special Motion to Dismiss are completely false.

               2. The alleged claims of Jones under Practice Book § 18-5.

          Under Connecticut practice, a party that obtains a judgment in its favor may have the

 clerk of the Superior Court tax costs against its adversary. See generally Yeager v. Alvarez, 134




 4
          Jones has recently argued that Connecticut courts had no subject matter jurisdiction when it struck his
 Special Motion to Dismiss and thus the order is void. See Motion to File Claim After Claims Bar Date, ECF No. 51,
 at ¶4. Jones gives no explanation as to why an order of the Superior Court affirmed by the Supreme Court of
 Connecticut is void, but, upon information and belief, the claim is based on the death of one of the co-plaintiffs in
 Lafferty v. Jones and a failure to substitute the deceased’s fiduciary.

           There are fifteen living plaintiffs in Lafferty v. Jones. In a multi-party action, the incapacity of one party
 does not affect the Court’s ability to proceed as to the others. See Lucarelli v. Earle C. Dodds, Inc., 121 Conn. 640,
 643 (1936) (where one defendant had died, and no representative of his estate was appointed, court could act on
 matters concerning co-defendant). Moreover, the Connecticut Supreme Court has held that the nonsubstitution of a
 fiduciary for a deceased party is waivable. See Ashmead v. Colby, 26 Conn. 287, 305 (1857) (nonsubstitution of
 estate for deceased party is waivable); see also Poglitsch v. Camp Bethel Ass'n, Inc., 2021 WL 1400927, at *9 n.8
 (Conn. Super. Mar. 1, 2021) (Farley, J.) (“The requirements of § 52-599 are waivable.”). Finally, Jones does not
 explain how, if the Superior Court truly lacked subject matter jurisdiction, it could possibly make any award on his
 Special Motion to Dismiss.
                                                             6
Case 18-51587          Doc 65       Filed 06/08/21        Entered 06/08/21 14:01:10                Page 7 of 19




 Conn. App. 112, 123-24 (2012). Connecticut Practice Book § 18-5 provides, in pertinent part, as

 follows:

                        (a) Except as otherwise provided in this section, costs may be
                   taxed by the clerk in civil cases fourteen days after the filing of a
                   written bill of costs provided that no objection is filed. If a written
                   objection is filed within the fourteen day period, notice shall be
                   given by the clerk to all appearing parties of record of the date and
                   time of the clerk's taxation. The parties may appear at such
                   taxation and have the right to be heard by the clerk.

 Practice Book § 18-5. Taxation of Costs; Appeal. The costs that may be awarded under Practice

 Book § 18-5 are defined in Conn. Gen. Stat., § 52-257. In addition to $50 for all proceedings

 before trial and a maximum of $275 for the trial of an issue of fact, examples of taxable costs are

 (i) for witnesses attending court, (ii) out of state depositions, (iii) copies of records used in

 evidence, (iv) costs associated with service of process, (v) investigative costs not exceeding

 $200, and (vi) the recordation of depositions of practitioners of the “healing arts.”

          Jones cannot “prevail” against the bankruptcy estate or the pre-petition debtor in Lafferty

 v. Jones because they are no longer plaintiffs in the case against him. When judgment enters in

 that case, neither the estate nor the pre-petition debtor will be parties for which, or against whom,

 costs may be taxed. In the (unlikely”) 5 event that Jones prevails at trial, he will receive his costs


 5
          On June 1, 2021, the Superior Court entered an order in the Lafferty v. Jones case that provides, in
 pertinent part, as follows:

                   The plaintiffs filed a motion with the court seeking the overdue compliance on
                   November 12, 2020 and the Jones defendants did not even file an objection until
                   May 5, 2021. The court’s ruling of May 14, 2021 confirmed that the outstanding
                   discovery from the Jones defendants was overdue. At this point, the defendants
                   are not in compliance with their obligation to produce that discovery which is in
                   their knowledge, possession, or power. To the extent that this motion seeks, at
                   this late date, a further extension of time to produce the already overdue
                   supplemental compliance, it is granted as follows: complete, final supplemental
                   compliance must be made by June 28, 2021, with compliance to begin
                   immediately on a rolling basis. Failure to comply with this order may result in
                   sanctions including but not limited to a default.

 Lafferty v. Jones, UWY-CV-XX-XXXXXXX-S, Order 421277.
                                                           7
Case 18-51587          Doc 65       Filed 06/08/21        Entered 06/08/21 14:01:10                Page 8 of 19




 from his adversaries – the fourteen plaintiffs, including the buyer of the Garbatini claims (which

 happens to be Garbatini). There is no viable claim for trial costs against the estate because Jones

 will not prevail against the estate or Garbatini as the debtor (as distinguished from Garbatini, the

 buyer).

           Moreover, Jones has not alleged that he incurred any costs prior to the Trustee’s sale of

 the causes of action to Erica Garbatini. Upon information and belief, based primarily on the

 docket sheet of Lafferty v. Jones, Jones did not try any issue of fact prior to the Petition Date, did

 not incur any expenses for witness attendance in court, expenses for out of state depositions,

 serve any process, or conduct expert depositions (no party to the civil action has designated an

 expert witness). Jones incurred no taxable costs during the period of time that the debtor

 Garbatini or the estate owned the causes of action.

                                          ARGUMENT AND AUTHORITY

           A. Rule 60. 6

           Fed. R. Bankr. P. 9024 provides that, with certain exceptions not relevant to this matter,

 Fed. R. Civ. P. 60 (“Rule 60”) applies in bankruptcy proceedings. Fed. R. Civ. P. 60 provides,

 that “the court may relieve a party or its legal representative from a final judgment, order, or

 proceeding” for, inter alia, mistake, inadvertence, surprise or excusable neglect, newly

 discovered evidence, a void judgment, or any other reason that justifies relief.

           Jones does not specify the grounds on which he seeks relief under pursuant to Rule 60.

 His Rule 60 motion refers to two subsections of Rule 60(b) – subsection (4), which permits relief




 6
          Jones filed his motion pursuant to Fed. R. Civ. P. 59 and 60. Fed. R. Bankr. P. 9023 incorporates Fed. R.
 Civ. P. 59. Fed. R. Bankr. P. 9023 and its analog Fed. R. Civ. P. 59 establish a process to obtain a new trial. There
 was no trial in the Garbatini bankruptcy case and Fed. R. Civ. P. 59 does not apply to this matter.

                                                           8
Case 18-51587        Doc 65      Filed 06/08/21   Entered 06/08/21 14:01:10         Page 9 of 19




 under Rule 60 if “the judgment is void,” and subsection (6), which permits relief “for any other

 reason that justifies relief.

         There is no judgment or order of this Court to which Rule 60(b)(4) might apply. Fed. R.

 Civ. P. 54 provides, in pertinent part, as follows: “‘Judgment’ as used in these rules includes a

 decree and any order from which an appeal lies.” Fed. R. Civ. P. 54(a). Jones identifies no

 judgment, decree, order, or other court action from which an appeal lies, and there is none.

 Accordingly, Rule 60(b)(4) does not apply.

         Rule 60(b)(6) is “a grand reservoir of equitable power to do justice in a particular case.

 But that reservoir is not bottomless. Recognizing Rule 60(b)(6)'s potentially sweeping reach,

 courts require the party seeking to avail itself of the Rule to demonstrate that extraordinary

 circumstances warrant relief.” Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012)(internal

 quotation marks and citations omitted). “Rule 60(b) strikes a balance between serving the ends

 of justice and preserving the finality of judgments.” Tapper v. Hearn, 833 F.3d 166, 170 (2d Cir.

 2016) quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986) (citing House v. Sec'y of Health

 & Human Servs., 688 F.2d 7, 9 (2d Cir. 1982)). Although “it should be broadly construed to do

 substantial justice, . . . final judgments should not be lightly reopened.” Id. Finality outweighs a

 losing party’s concern that justice was not done. Tapper, 833 F.3d at 172; In re Terrorist Attacks

 on September 11, 2001, 741 F.3d 353, 357 (2d Cir. 2013)

         B. Jones Has No Standing.

         The law of standing in bankruptcy cases is well-settled. In order to have standing, a party

 must be “a person aggrieved”—a person “directly and adversely affected pecuniarily” by the

 challenged order of the bankruptcy court. Dish Network Corp. v. DBSD North Am. (In re DBSD

 North Am., Inc.), 634 F.3d 79, 89 (2d Cir. 2011) (quoting Int’l Trade Admin. v. Rensselaer


                                                   9
Case 18-51587       Doc 65      Filed 06/08/21      Entered 06/08/21 14:01:10           Page 10 of 19




 Polytechnic Inst., 936 F.2d 744, 747 (2d Cir. 1991)); see also Sumpter v. DPH Holdings Corp.

 (In re DPH Holdings Corp.), 468 B.R. 603, 612 (S.D.N.Y. 2012). “The ‘aggrieved person’

 standard requires that an appellant show both ‘injury in fact’ under Article III, and that the injury

 suffered is direct and financial.” Id., 468 B.R. at 612; see also Kane v. Johns-Manville Corp. (In

 re Johns-Manville Corp.), 843 F.2d 636, 642 (2d Cir. 1988); In re Old HB, Inc., 525 B.R. 218,

 221-22 (Bankr. S.D. N.Y. 2015).

          The aggrieved person standard is “stricter than Article III’s injury in fact test, and its

 stringency is rooted in a concern that freely granting open-ended appeals to those persons

 affected by bankruptcy court orders will sound the death knell of the orderly disposition of

 bankruptcy matters.” Katz v. Goodyear Tire and Rubber Co. (In re Barnet), 737 F.3d 238, 242

 (2d Cir. 2013)

              1.          Jones has not filed a proof of claim.

          Fed. R. Bankr. P. 3002(a) provides, in pertinent part, as follows: “A secured creditor,

 unsecured creditor, or equity security holder must file a proof of claim or interest for the claim or

 interest to be allowed. . .” Jones has never filed a proof of claim under penalty of perjury and is

 not entitled to a distribution from the bankruptcy estate. Jones has no pecuniary interest in the

 bankruptcy proceedings.

          If Jones files a proof of claim, it is likely that the Trustee will object to it and Garbatini

 might as well. This Court should not even consider upending the administration of this

 bankruptcy estate until, at a minimum, it has determined that Jones has an allowed proof of

 claim.




                                                     10
Case 18-51587      Doc 65      Filed 06/08/21      Entered 06/08/21 14:01:10       Page 11 of 19




            2. Jones does not have a claim against the Garbatini estate.

        While failing to file a proof of claim under penalty of perjury, Jones asserts in pleadings

 that he has claims against the Garbatini bankruptcy estate pursuant Conn. Gen. Stat., § 52-196a

 and Connecticut Practice Book § 18-5.

        As shown above, Jones does not now and will never have a claim pursuant to Conn. Gen.

 Stat., § 52-196a because his Special Motion to Dismiss was stricken as a discovery sanction – a

 fact that Jones omits from his Rule 60 Motion. A party must prevail on a Special Motion to

 Dismiss to recover under Conn. Gen. Stat., § 52-196a and Jones will never satisfy this

 requirement.

        Further, Jones has failed to specify any compensable cost that he incurred prior to the

 filing of the Garbatini bankruptcy case (or the Trustee’s sale). Accordingly, Jones has no claim

 against the bankruptcy estate pursuant to Practice Book § 18-5. In the unlikely event that Jones

 prevails in Lafferty v. Jones, he will recover his costs from the plaintiffs against whom he obtains

 judgment just like every other litigant in Superior Court. Neither the debtor nor the estate is

 currently or will ever again be a plaintiff in Lafferty v. Jones.

            3. A party’s status as a defendant in litigation with a bankruptcy estate does not give
               that party standing to appear in the underlying bankruptcy case.

        Jones status as a defendant in Lafferty v. Jones does not provide him standing to appear in

 the Garbatini bankruptcy case because it grants him no pecuniary interest – or any other legal

 interest – in the bankruptcy proceedings. A party defending claims being prosecuted by a

 bankruptcy trustee has no standing in the underlying bankruptcy case. In re Dunne, 2015 WL

 7625609 at *5 (interest in opposing trustee’s claims does not provide standing) affirmed In re

 Dunne, 684 Fed.Appx. 85 (2d Cir. 2017). Certainly, where the need to defend is not the result of

 a bankruptcy court order, the defense of litigation does not provide the defendant with standing

                                                   11
Case 18-51587         Doc 65       Filed 06/08/21         Entered 06/08/21 14:01:10               Page 12 of 19




 to challenge the order. “To suggest that having to defend against this claim is a direct and

 adverse pecuniary effect of the Order hardly makes sense, as the lawsuit existed even before the

 Order did.” In re Old HB, Inc., 525 B.R. at 222.

              4. Jones is not an unsuccessful bidder.

          Jones also cites authority that grants standing to an unsuccessful bidder at a bankruptcy

 auction. See Rule 60 Motion, at p. 13-14.

          Jones was not an unsuccessful bidder at a bankruptcy auction and these cases provide him

 with no basis for relief. In re Hat, 310 B.R. 752, 758 (Bkrtcy.E.D.Cal.,2004), cited by Jones,

 was a motion to reconsider an order approving a sale, not a Rule 60 motion. Jones also cites In

 re Colony Hill Associates, 111 F.3d 269, 272 (2d Cir. 1997) and In re Gucci, 126 F.3d 380, 387

 (2d Cir. 1997), which were appeals of sale orders by unsuccessful bidders.

          Jones is not an unsuccessful bidder. His Rule 60 Motion is not an appeal of or a motion

 to reconsider a sale order entered after an auction. Jones does not have standing as an

 unsuccessful bidder.

          C. Jones Has No Claim for a Due Process Violation.

          No act, omission, event or order in the Garbatini bankruptcy case has caused Jones to

 lose any property, claim, or legal right. 7 Congress codified the remedy for a debtor’s failure to

 schedule a creditor directly into the U.S. Bankruptcy Code. In an asset case, any claim of such a

 creditor is not discharged. 11 U.S.C. § 523(a)(3). Due process requires nothing more.

          To prevail on a claim that a party was denied procedural due process, the party must be

 able to demonstrate (1) that Defendants deprived him of a cognizable interest in ‘life, liberty, or



 7
          This section is premised on the truth of Jones’ representation that he had no notice of the Garbatini
 bankruptcy case until May of 2021. If this representation is untrue, then Jones has simply failed to timely participate
 in the events in this bankruptcy case.
                                                           12
Case 18-51587      Doc 65     Filed 06/08/21      Entered 06/08/21 14:01:10         Page 13 of 19




 property,’ (2) without affording him constitutionally sufficient process. U.S. CONST. amend. V,

 § 1; Wolff v. McDonnell, 418 U.S. 539, 556 (1974); Proctor v. LeClaire, 846 F.3d 597, 608 (2d

 Cir. 2017). Jones has failed to allege that he has been deprived of a “cognizable interest” in

 property.

        Jones cites this Court to Eliot v. General Motors, LLC (In re Motors Liquidation Co.),

 829 F.3d 135 (2d Cir. 2016). In that case, creditors with claims arising from ignition switch

 defects brought adversary proceedings against a non-debtor, and the non-debtor successor moved

 to enjoin the claims based on “free and clear” language in the bankruptcy court’s sale order. The

 Second Circuit held that the creditors’ affirmative claims constituted “property” such that a

 deprivation of that property would trigger due process scrutiny. In Matter of Motors Liquidation

 Company, 829 F.3d at 158. The Second Circuit then held that the “free and clear” language in

 the sale order could not be used to enjoin creditors that were not on notice of the sale.

        The holding in Motors Liquidation is instructive. The Second Circuit did not unwind the

 sale of General Motors assets. The Second Circuit did find that the sale order could not enjoin

 the creditors without notice. In the Matter of Motors Liquidation Company, 829 F.3d at 170.

 Motor Liquidation holds that the rights of parties without notice cannot be affected by a court

 order, not that parties without notice have the right to unwind bankruptcy sales, or that courts

 should do so on their own accord.

        In this case, the sale order did not enjoin Jones. Jones has not and cannot allege the loss

 of a cognizable property interest in the claims against him. Jones’ claims against Garbatini are

 not subject to discharge. In sum, Jones has failed to allege a sufficient interest in property to

 trigger due process scrutiny. Jones’ rights against Garbatini are exactly the same today as they

 were on the day that Garbatini filed for relief under the bankruptcy code. In such circumstances,


                                                  13
Case 18-51587         Doc 65       Filed 06/08/21         Entered 06/08/21 14:01:10               Page 14 of 19




 there is no deprivation of life, liberty or property that should cause this Court to engage in an

 analysis of the U.S. Constitution.

          The other “due process” authority cited by Jones in the Rule 60 Motion confirms that

 Jones has no procedural due process claim. In re Ruehle, 307 .B.R. 28 (6th Cir. BAP 2004)

 involved a creditors whose claims were discharged by a Chapter 13 plan. Jones’ claim was not

 discharged by the Trustee’s sale and Jones’ claims, if any, will never be discharged. In re Burd,

 202 B.R. 590 (Bankr. N.D.Ohio 1996), discussed the appropriate process for a sale free and clear

 and discussed due process generically. Antoine v. Atlas Turner, Inc., 66 F.3d 105, 109 (6th Cir.

 1995) is the archetypical case of a default judgment entering against a party without notice. A

 review of Kohut v. United Healthcare Ins. Co. (in re LSC Liquidation, Inc.), 699 F. App’x 503,

 508 (6th Cir. 2017) reveals that the case never uses the term “due process” and does not discuss

 reopening proceedings on due process grounds. 8

          In sum, Jones has not been deprived of any interest in property, any claim against

 Garbatini, or any other interest in property that triggers scrutiny of these bankruptcy proceedings

 under the due process clause of the Fifth Amendment to the United States Constitution.

          D. The Sale Price Pays All Claim-Filing Creditors in Full and Is Not Grossly
             Inadequate.

          Jones argues that a subsequent offer “may require” that a sale be vacated if the amount of

 the offer shows that the sale price was “grossly inadequate.” Rule 60 Motion, at p. 13. Jones


 8
           Jones cites three cases in which sales were set aside due to lack of notice. Rule 60 Motion, at p. 13. All of
 those cases were decided under the Bankruptcy Act. Wolverton v. Shell Oil Co., 442 F.2d 666, 668 (9th Cir. 1971),
 involved a clandestine sale in which no notice whatsoever was given (twice). Mason v. Ashback, 383 F.2d 779, 780
 (10th Cir. 1967) is also a case in which the notice requirements of the Bankruptcy Act were ignored. In re Insulation
 & Acoustical Specialties, Inc., 311 F.Supp. 1209 (D.C.Mo. 1969) involved a sale without proper notice of a $50,000
 life insurance policy for $1,723.60 when the person insured had a terminal illness that was not disclosed to the
 referee. Thus, in all of these cases it is assumed that notice was not given to creditors whose claims were discharged
 under the Bankruptcy Act.


                                                           14
Case 18-51587         Doc 65        Filed 06/08/21         Entered 06/08/21 14:01:10               Page 15 of 19




 makes this argument claiming that he will bid “well in excess of what they were sold back to the

 Debtor.” Rule 60 Motion, at p. 9 (emphasis in the original). Jones provides no further discussion

 of what he might bid to avoid detailing the enormous value of the claims against him.

          The sale price was sufficient to pay all creditors in full. 11 U.S.C. § 726(a) and Fed. R.

 Bankr. P. 3002(a) determine the parties that receive distributions from the bankruptcy estate. At

 the time of the sale to Garbatini, the Trustee received sufficient funds to pay all filed claims

 against the bankruptcy estate in full and with interest and to return a surplus to the debtor. The

 sale occurred twenty-three months after the deadline to file proofs of claim and twenty-two

 months after the deadline for the Trustee to file proofs of claim. Based on the claims register on

 the claims bar date and the claims register on the date of the sale, if Garbatini paid $10 million

 for her claims against Jones, the amount of money paid to creditors would not change by a single

 penny (nor would the Trustee’s commission). 9 Only the surplus returned to Garbatini would

 increase.

 If the claims against Jones have value, then Jones argues disingenuously that he is a creditor of

 the bankruptcy estate because all of his “claims” are predicated on the claims against him failing.

 Thus, Jones engages in nonsensical circular logic. If he loses Lafferty v. Jones, Jones can have

 no claim against the estate. If Jones wins on all counts in Lafferty v. Jones, the claims sold to

 Garbatini had no merit. Jones thus argues, and would have this Court believe, that he wants to

 pay for claims that have no merit. This is of course not true. Jones knows and fears that the

 claims against him have significant value and he hopes to purchase the claims to thwart them.

 Jones does not engage in this process to pay creditors. Assuming Jones told the Superior Court

 the truth in his Special Motion to Dismiss, Jones does not come to this Court to recover for


 9
          At some point in the near future (if not already) the passage of time will increase the interest charges
 against the bankruptcy estate and consume the surplus available to Garbatini.
                                                           15
Case 18-51587      Doc 65     Filed 06/08/21     Entered 06/08/21 14:01:10          Page 16 of 19




 himself. (Jones stated he “had no desire to collect money for the parents of Sandy Hook

 victims.”)

        Jones filed his Rule 60 Motion for the purpose of interfering with the administration of

 the Garbatini bankruptcy case. The Trustee would have paid all claim-filing creditors already, or

 in the very near future, had Jones not filed his Rule 60 Motion. Jones filed the Rule 60 Motion

 to save himself from a potentially massive judgment by having this Court unwittingly protect

 him from the claims of Garbatini and the other Sandy Hook victims. Jones’ effort is not to

 prevent an unfair sale. It is an effort to create an unfair sale. Jones does not have claim against

 Garbatini and he did not file his Rule 60 Motion to obtain payment from the bankruptcy estate or

 to further some bankruptcy purpose. Such an effort would be nonsensical because any money

 paid to Jones would come from him – either as the purchase price for the claims, or as the

 proceeds of a judgment entered against him.

        Jones’ desire to interfere with the administration of the Garbatini bankruptcy case does

 not constitute “exceptional circumstances” to grant relief under Rule 60(b)(6).

        E. The Rule 60 Balancing of Justice and Finality Tips Decisively in Favor of Finality.

        As noted above, “Rule 60(b) strikes a balance between serving the ends of justice and

 preserving the finality of judgments.” Tapper, 833 F.3d at 170. In the bankruptcy context, the

 finality of the sale process is paramount to any interest Jones might claim.

        The United States Bankruptcy Code furthers the policy of finality in bankruptcy sales and

 assists the bankruptcy court to secure the best price for the debtor's assets. In re Motors

 Liquidation Co., 428 B.R. 43, 53 (S.D.N.Y. 2010) citing Contratian Funds LLC v. Aretex LLC

 (In re WestPoint Stevens, Inc.), 600 F.3d 231, 248–49 (2d Cir.2010) and United States v.




                                                  16
Case 18-51587       Doc 65     Filed 06/08/21     Entered 06/08/21 14:01:10         Page 17 of 19




 Salerno, 932 F.2d 117, 123 (2d Cir.1991). See also 11 U.S.C. § 363(m). Jones’ position is

 antithetical to both of these policies.

         If Jones’ argument is accepted, bankruptcy sales might always be reopened if an

 unscheduled creditor – even one with a dubious, disputed, contingent claim – argues that it did

 not know about the sale. The trustee might provide notice to the entire list of creditors,

 appearing parties, and known parties in interest, but this will no longer suffice. The rule for

 which Jones argues is that trustees must provide notice to unknown parties in order to prevent a

 party claiming to be a “creditor” from having the sale set aside. The result of conducting sales in

 this fashion is both a dramatic increase in the costs of sale (notice by publication will be

 required) and a reduction in sales prices, because the buyer will never be certain that it received

 indefeasible title at the bankruptcy sale.

         These burdens cannot be permitted in an effort to protect a party whose claim against the

 debtor is not discharged if that party has no interest in the property sold. Justice does not require

 taking actions contrary to the policies of the U.S. Bankruptcy Code to protect parties whose

 rights pass unaffected through the bankruptcy process.




                                                  17
Case 18-51587      Doc 65     Filed 06/08/21     Entered 06/08/21 14:01:10          Page 18 of 19




        WHEREFORE, Richard M. Coan, Trustee requests that Jones’ Rule 60 Motion be

 denied, that his objection thereto be sustained, and for such other and further relief as this Court

 deems just.

                                               RICHARD M. COAN, TRUSTEE



                                               By /s/ Richard M. Coan
                                               Richard M. Coan (ct06376)
                                               Coan, Lewendon, Gulliver & Miltenberger, LLC
                                               495 Orange St.
                                               New Haven, CT 06511
                                               (203) 624-4756
                                               (203) 865-3673 Facsimile
                                               rcoan@coanlewendon.com



                                               By /s/ Timothy D. Miltenberger
                                               Timothy D. Miltenberger (ct08874)
                                               Coan, Lewendon, Gulliver & Miltenberger, LLC
                                               495 Orange St.
                                               New Haven, CT 06511
                                               (203) 624-4756
                                               (203) 865-3673 Facsimile
                                               tmiltenberger@coanlewendon.com
                                               (His Attorneys, Application Pending)




                                                  18
Case 18-51587     Doc 65     Filed 06/08/21    Entered 06/08/21 14:01:10        Page 19 of 19




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 8, 2021 a copy of the foregoing was filed electronically and
 will be sent by email to all parties by operation of the Court’s electronic filing system to all
 appearing parties. Parties may access this filing through the Court’s CM/ECF System.


                                                            /s/ Timothy D. Miltenberger
                                                            Timothy D. Miltenberger




                                                19
